
	
		II
		111th CONGRESS
		1st Session
		S. 2480
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  hot feed extruding equipment used in the manufacture of extra-wide pneumatic
		  truck and automobile tires, and parts and accessories thereof.
	
	
		1.Certain hot feed extruding equipment used
			 in the manufacture of extra-wide pneumatic truck and automobile tires, and
			 parts and accessories thereof
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Hot feed extruding machines certified by the importer as for
						building truck and automobile tires, such machines capable of extruding rubber
						materials measuring 870 mm or more but not over 1200 mm in width, and parts
						thereof (provided for in subheading 8477.20.00, 8477.90.25, 8477.90.45, or
						8477.90.85)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
